Citation Nr: 0946273	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-37 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for spondylosis, L1-
S1, and facet arthritis, L5-S1, currently rated as 20 percent 
disabling.

2.  Restoration of additional compensation benefits for child 
of the Veteran. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2003 and December 2007 decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran indicated in his November 2005 VA Form 9 that he 
wanted to testify before the Board at a hearing in 
Washington, D.C.  In an April 2008 correspondence, he 
indicated that he wanted to be scheduled for a hearing before 
a Veterans Law Judge sitting at the RO (Travel Board) 
hearing.  Under the circumstances, the Veteran must be 
afforded an opportunity to present testimony at a Travel 
Board hearing as requested.   

The case is hereby REMANDED for the following actions:

The RO should schedule the Veteran for a 
Travel Board hearing.  After the hearing 
is conducted, or in the event the Veteran 
withdraws his hearing request or fails to 
report for the hearing, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


